Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 17/054,916 filed on November 12, 2020.
Applicant’s claim for the benefit of PCT national stage application, filed under 35 U.S.C. 371, is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the foreign application has been received.
Submitted Information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
No preliminary amendments to claims were filed. Claims 1-9 are currently pending.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because the length of the abstract exceeds the maximum allowed limit of 150 words.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-2 and 8 are objected to because of the following informalities: 
The claims recite “image device” which lacks meaning because “image” (which is a noun) may not be used as an adjective to describe a “device.”
The examiner assumes that by “image device” applicant’s means “imaging device,” in view of the description in the description in specification for “image device.”  Accordingly, the “image device” will be read and interpreted as “imaging device.”
Appropriate correction is required and objection to claims will not be held in abeyance.

Examiner’s Note: The claims are not formatted in such a way as to clearly distinguish one limitation from the next. Applicant is reminded that only semicolons (;) will be interpreted as delimiters for separating a limitation from the next and that use of commas (,) will not be read or interpreted as delimiters. For example, in claim 1, the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al., US 2021/0215319 A1 (Raring) in view of Rudy et al., US 2021/0278584 A1 (Rudy).
With respect to claim 1, Raring discloses a vehicle LiDAR system [par. 15] interconnected with an LED headlamp [par. 95], the system comprising: a lighting device [par. 95] for controlling brightness of a headlight [par. 55] according to a headlight brightness control signal of a vehicle [par. 55], and transmitting a high-frequency light source synchronized with an operating frequency and a phase of a LiDAR [par. 15: “the invention provides remote and integrated smart laser lighting devices and methods, configured with infrared and visible illumination capability for spotlighting, detection, imaging, projection display, spatially dynamic lighting devices and methods, LiDAR, LiFi, and visible light communication devices and methods”]; and a 3D image device for transferring a synchronization signal synchronized with the operating frequency and the phase of the LiDAR to the lighting device, measuring a phase delay by comparing a phase detected from light received from a subject and the phase provided to the lighting device, and outputting a distance measurement signal measuring the distance to the subject generated from the measured phase delay as a 3D image signal [par. 17 – ref. to “three-dimensional distance measurement” which requires emitting a laser IR signal to a 3D object and measure the time-of-flight delay using a phase delay measurement between the emitted signal and returned signal]. But Raring disclosure on par. 17, cited in the above, does not explicitly disclose a 3D image 
Examiner’s Note: The procedure described in the second limitation of claim 1 regarding distance measurement by a LiDAR is well-known in the art and is the principal function of a LiDAR system – as the acronym (light detection and ranging) imply – and is described in detail in other prior art; see for example, Ferreira et al., US 2020/0284883 A1, pars. 403-406.
With respect to claim 2, Raring, in view of Rudy, disclose all the limitations of claim 1 and further discloses wherein when the operating frequency and the phase of the LIDAR are changed, the synchronization signal operator also changes the operating frequency and the phase of the high-frequency of the high-frequency light source [par. 15 – see notes in the above].

With respect to claim 4, Raring, in view of Rudy, disclose all the limitations of claim 1 and further discloses a headlight brightness controller for generating the headlight brightness control signal according to a headlight control signa [par. 55]; a synchronization signal operator for generating an operating frequency and a phase synchronization signal of the LiDAR according to a reference frequency generated by a reference frequency generator [par. 15]; a current controller for controlling brightness of the headlight through current control according to the headlight brightness control signal generated by the headlight brightness controller, and outputting a high-frequency current synchronized with the operating frequency and the phase of the LiDAR generated by the synchronization signal operator [par. 18]; and a light source transmitter for transmitting a high-frequency light source according to the high-frequency current of the current controller [pars. 16, 18-19].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Raring in view of Rudy, as applied to claim 4, and further in view of Ferreira et al., US 2020/0284883 A1 (Ferreira).
With respect to claim 5, Raring in view of Rudy, disclose all the limitations of claim 4. But Raring and Rudy, alone or in combination, do not explicitly disclose wherein when the operating frequency and the phase of the LIDAR are changed, the .

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 6-8, the prior art of record, found as a result of a search (see Search Report and Notice of Reference Cited), alone or in combination with one another fail to disclose the following limitations.
With respect to claim 6, which depends from claim 4:

With respect to claim 7, which depends from claim 4:
“wherein the light source transmitter includes: a first LED for transmitting a light source for the headlamp; and
“a second LED for outputting a LIDAR signal synchronized with the operating frequency and the phase of the LiDAR.
With respect to claim 8, which depends from claim 4:
“wherein the 3D image device includes: a lens for focusing and outputting receiving light reflected from the subject;
“a light receiving unit for converting the receiving light focused through the lens into an electrical signal; 
“a phase discriminator for detecting a phase of the electrical signal output from the light receiving unit in proportion to a frequency generated by a reference frequency generator;
“a phase delay measurement device for measuring a phase delay by comparing the phase detected by the phase discriminator with a phase of the high-frequency light source, and generating a distance measurement signal measuring a distance to the subject using the measured phase delay;
“a controller for controlling generation of the reference frequency of the reference frequency generator, transferring the phase of the high-frequency light source to the phase delay measurement device, and controlling output of a 3D image; and

Claim 9 depends from claim 8 and is, therefore, objected to for the above-mentioned reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Chang et al., WO 2020/243038 A1, discloses LiDAR integrated with smart headlight.
Sabatini et al., WO 2020/227826 A1, discloses solid state beam forming headlamps.
Muller, WO 2020/025089 A1, discloses vehicle headlamps with LiDAR module.
Nemet et al., US 2021/0293931 A1, discloses LiDAR system having a mirror with a window.
Raring et al., US 2021/0194206 A1, discloses specialized mobile light device.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485